Me. Justice Waterman delivered the opinion oe the Court. A justice of the peace ought not to hold court outside the district for which he is appointed. The intent of the statute is to provide numerous minor pourts, sitting each within the precinct for which it exists, that the people may not have far to go to find such tribunal. If the action of the justice of the peace set forth in this record ivas such that the judgment by him attempted to be entered is void, then appellant need pay no attention thereto.A void judgment is a nullity; confers, neither right nor authority upon any one. Ho officer having knowledge that a judgment is void ought to make a levy thereunder, and if under such circumstances he does, he will be liable. Mur-' free on Sheriffs, Secs. 104 and-105. Upon principle it would seem that a sale under a void judgment would confer no title, even to a purchaser without notice; one having notice can not acquire title under a void judgment. Goudy v. Hall, 30 Ill. 109; Herman on Executions, Sec. 255. Where property exempt from levy is seized upon execution, or when one’s possessions are seized under process issued upon a void judgment, a court of law affords ample remedy. It is not alleged that appellant does not owe the debt for which this “ judgment ” was entered, but it is asserted that appellant has met with reverses and that the only property he owns is the household furniture and effects located in the flat which he occupies as a residence, and known as the first fiat of 125 South California avenue, in the city of Chicago; and that to permit said execution to be levied and his goods carried away will not only ruin him, but will turn his wife and two minor children into the street; that the plaintiff Avho has the judgment, his attorney, and the constable Avho has the execution, claim that the judgment being for labor, he, appellant, is entitled under the statute to no exemptions therefrom. Section four of the statute, an act concerning exemptions, in force July 1,1877, is as follows: “Ho personal property shall be exempted from levy of attachment or execution when the debt or judgment is for the wages of any laborer or servant; provided, the court rendering judgment shall find that the demand so sued for is for wages due such person as laborer or servant; which finding shall be expressed in the record of said judgment and indorsed upon the execution when issued.” Under this enactment, from a judgment for the wages of any servant or laborer, when the finding that the demand sued for is for wages due the person suing is expressed in the record of such judgment and indorsed upon the execution issued thereon, all of the house goods and stores of a debtor may be seized and carried away for an obligation which he who owes it may not only be unable to pay, but Ms inability may have been caused by sickness or other circumstances over which he had no control. It is perhaps fortunate for complainant that the judgment in this case did not contain the recital provided for in the statute; to enter up that a judgment is for ec work and labor” is not, as provided in the statute, to express in the record that the demand “ sued for is for wages due such person as laborer or servant.” From the operation of a judgment not strictly following the provisions of section 16, the property described in appellant’s bill may be claimed as exempt to the extent of four hundred dollars in value. Appellant appearing to have an adequate remedy at law, the decree of the Circuit Court is affirmed.